Citation Nr: 0326066	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  96-11 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to a permanent and total disability rating 
for pension purposes (P/T). 


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
August 1971 to March 1972.

This appeal arises from January and August 1995 rating 
actions that denied service connection for a back disability 
and a P/T.  A Notice of Disagreement was received in 
September 1995, and a Statement of the Case (SOC) was issued 
subsequently that month.  In a Substantive Appeal that was 
received in October 1995, the appellant requested a hearing 
before a hearing officer at the RO.  In April 1996, the RO 
notified the appellant of a hearing that had been scheduled 
for him before a hearing officer at the RO for a date in May.  
The appellant failed to report for the hearing, and has not 
requested that it be rescheduled.

In September 1997 and June 1998, the Board of Veterans' 
Appeals (Board) remanded this case to the RO for further 
development of the evidence and for due process development.  
By August 2001 Supplemental SOC (SSOC), the RO continued the 
denials of service connection for a back disability and a 
P/T.

In April 2002, the Board determined that further evidentiary 
development was warranted in this case, and undertook such 
development pursuant to the provisions of 38 C.F.R. § 19.9.  
The appellant and his representative were notified of that 
development by letters of August 2002 and April 2003.


REMAND

In November 2000, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See    
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  
This liberalizing law is applicable to this appeal.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially-complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has not been accomplished.    

Initially, the Board notes that the record does not include 
any correspondence from the RO specifically addressing the 
VCAA notice and duty to assist provisions as they pertain to 
the claims currently on appeal, to particularly include the 
duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), requiring the VA to explain what evidence will be 
obtained by whom.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Action by the RO is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).  After completing the required notice, the 
RO should attempt to obtain any pertinent, outstanding 
medical evidence for which the appellant provides sufficient 
information, and, if necessary, authorization.

The Board also finds that specific, additional development of 
the claims on appeal is warranted.  In this regard, the Board 
notes that the VCAA requires the VA to make reasonable 
efforts to assist claimants in obtaining evidence necessary 
to substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Such assistance includes making 
reasonable efforts to obtain relevant records that the 
claimant adequately identifies to the VA and authorizes it to 
obtain.  See 38 U.S.C.A § 5103A(a),(b).  In claims for 
disability compensation, such assistance shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d).

Appellate review discloses that the record does not include 
sufficient information about the nature and etiology of the 
appellant's back disability and its relationship, if any, to 
military service.  Thus, the Board finds that the RO should 
arrange for the veteran to undergo a VA orthopedic 
examination to obtain information as to the relationship 
between scoliosis noted in service and current back 
disability.  The appellant is hereby advised that failure to 
report for the scheduled examination, without good cause, may 
well result in denial of the claim.  See 38 C.F.R. § 3.655 
(2003).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.   If the appellant does 
not report for any scheduled examination, the RO must obtain 
and associate with the claims file copies of any notice(s) of 
the date and time of the examination sent to him and his 
representative by the pertinent VA medical facility.  

Prior to arranging for the appellant to undergo further 
examination, the RO should obtain and associate with the 
claims file all pertinent outstanding medical records.  In 
this regard, the Board notes that the appellant has been 
treated at the VA Medical Center (VAMC) in Ann Arbor, 
Michigan and the VA outpatient clinic in Toledo, Ohio.  Thus, 
the RO must obtain and associate with the claims file all 
pertinent outstanding medical records from those facilities 
from 1995 to the present time.  
  
The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claims on appeal.    

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should request the Ann Arbor, 
Michigan VAMC and the Toledo, Ohio VA 
outpatient clinic to furnish copies of 
all records of medical treatment and 
evaluation of the appellant for a back 
disability from 1995 to the present time. 
The RO should follow the procedures 
prescribed in 38 C.F.R. § 3.159.  All 
records and/or responses received should 
be associated with the claims file.

2.  The RO should furnish the appellant 
and his representative a letter notifying 
them of the VCAA and the duties to notify 
and assist imposed thereby, specifically 
as regards the claims currently on 
appeal.  The letter should include a 
summary of the evidence currently of 
record (as well as that requested, but 
not yet received) that is pertinent to 
the claims, and specific notice as to the 
type of evidence necessary to 
substantiate those claims.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable the VA to obtain 
any medical records pertaining to 
evaluation or treatment for the claimed 
disabilities that are not currently of 
record, and assurance that the RO will 
attempt to obtain the evidence if 
sufficient information and/or evidence is 
provided.  The RO's letter should also 
invite him to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  

3.  After the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in         
38 C.F.R. § 3.159.  If any records sought 
are not obtained, the RO should notify 
him and his representative of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, the 
RO should also arrange for the appellant 
to undergo VA orthopedic examination of 
his back at an appropriate medical 
facility.  The entire claims file must be 
made available to the physician 
designated to examine the appellant , and 
the examination report should include 
discussion of his documented medical 
history and assertions.  All indicated 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail and correlated to a 
specific diagnosis.  The physician should 
render an opinion, consistent with sound 
medical principles, as to whether it is 
at least as likely as not that a medical 
nexus exists between the scoliosis noted 
in service and any currently-diagnosed 
back disability.  In rendering that 
opinion, the physician should 
specifically review the service medical 
records; August 9, 1994 and May 2, 1995 
VA outpatient treatment records noting X-
ray findings pertaining to thoracic 
scoliosis; the May 1995 VA examination 
report; and Dr. Kalb's February 10, 1999 
VA medical report.  The doctor should 
address the question of whether the 
scoliosis noted in service was a 
congenital, developmental, or other 
condition that pre-existed service.  If 
so, he should render an opinion as to 
whether it is at least as likely as not 
that any current back disability resulted 
from a permanent increase in severity of 
the inservice scoliosis, and if so, 
render a further opinion as to whether 
such worsening was due to        (a) 
natural progression, or (b) aggravation 
of a pre-existing disorder as a result of 
superimposed injury or disease in 
service.  If the physician finds that 
scoliosis did not pre-exist service, he 
should render an opinion as to whether it 
is at least as likely as not that the 
current back disability was incurred in 
service.  

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

5.  If the appellant fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
copies of any notice(s) of the date and 
time of the examination sent to him and 
his representative by the pertinent VA 
medical facility.  

6.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
service connection for a back disability 
and a P/T in light of all pertinent 
evidence and legal authority, to include 
consideration of the presumptions of 
soundness and of aggravation, and the 
rebuttal of each presumption, as 
applicable.  If the appellant fails to 
report for any examination, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655, as appropriate.  

9.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
appellant and his representative an 
appropriate SSOC (to include citation to 
all additional legal authority considered 
- to specifically include the legal 
authority implementing the VCAA, 
discussion of all pertinent evidence and 
legal authority considered, and clear 
reasons and bases for the RO's 
determinations), and afford them the 
requisite time period for response before 
the claims file is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant and his 
representative need take no action until otherwise notified, 
but they may furnish additional evidence and/or argument 
during the appropriate timeframe.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs 





to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03. 



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


